Title: To John Adams from John Thaxter, 18 September 1783
From: Thaxter, John
To: Adams, John


          Sir,
            L’Orient 18th. Septr. 1783.
          I arrived here this Morning at about eleven o.Clock, and to my great disappointment found the Packet Boat had sailed four hours before my Arrival— She had been detained two days for me, altho’ the Wind was very favorable. I am exceedingly chagrined & mortified, tho’ I have nothing to reproach myself with; & I flatter myself the Ministers for Peace will acquit me of having made any unnecessary delays in my Journey here, when I state to them what I did to arrive here several days before the Packet would sail— On Sunday Morning the 14th. I left Paris, and after having taken the Dispatches at Passy, I travelled the whole of that day & night & on Monday ’till near 12 at night, without taking any Refreshment in any House whatever— on Tuesday Morning at 6 o.Clock, I set off again, & rode till 6 o.Clock in the Evening, when I was obliged to stop for want of Horses— At 4. o.Clock on Wednesday Morning I was in my Carriage, & could make but two posts for want of Horses, until 11 o. or 12 oClock. I was detained at one Post 3. hours, at a second four & at a third three more on that day, waiting for Horses, which prevented my arriving at L’Orient that Evening— On Wednesday Evening at 10 o.Clock to get the nearer L’Orient I sat off again, after being tormented the whole day almost for want of Horses, & about midnight found myself 4. Posts & an half from L’Orient, but being told it was impossible to enter L’Orient in the Night, I thought it best to rest myself three or four Hours, having had very little sleep— After a few Hours I sat off again & arrived here as I before mentioned, but unfortunately four Hours too late.— I have been thus particular in stating this matter, lest the Ministers should reproach me with having travelled too leisurely— They will please to recollect, that I was dispatched under an Idea that the Packet was not to sail until the 20th. instant,—& that I arrived two days before the time. There has been so much travelling for this 10. days past on this road that the Horses are worn out with fatigue & one journeys but slowly.—
          On my Arrival Mr. L’oreilhe, Mr. Barclay’s Brother in Law, came to see me immediately, & went to the Commandant de la Marine, Mr. Thevenard, your very good Friend.— He was exceedingly chagrined & ordered a Ship to be prepared for me instantaneously, & She is now in vast forwardness, being covered almost with Workmen— The Commandant did me the honor to visit me, & was so polite as to assure me that no time should be lost in getting ready the Ship Warwick, a pretty little Vessel, formerly designed for a Packet— If the Wind should come fair I expect to be at Sea in three days, perhaps sooner— Every possible Attention has been shewn me by the Commandant & Mr. Loreilhe,— my Prospects are are very fair at present of soon leaving the Port, so that I hope to arrive as soon as the Packet Boat.—
          The inclosed paper, which contains my Request for a Passage, was insisted on by the Commandant and I could not avoid it, but I did not consent, until I had an Assurance that the Ship was not fitted out & sent at the Expence of the United States— I told him my Situation was delicate, & that of my own head I could take no one Step that would invole the States in any Expence, without consulting the Ministers for Peace. I told him I thought it of Importance that the Treaty should go as soon as possible, but that I had no right to request a Vessel to be sent on purpose— He said he thôt it necessary that the Treaty should go, & that perhaps the Evacuation of New York depended on it— I was silent on this head.— He has set every thing in Motion here to get me off, & it cannot be long first— He has been indefatigable as well as Mr. Loreilhe, & I am extremely indebted to these Gentlemen for their Attention.— As this Ship does not go at the Expence of the States, I hope my Conduct will escape Censure.
          My most affectionate Regards to your Son, & believe me to be with an invariable Attachment / Sir, / your most humble Servant
          J Thaxter.
         